United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1168
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * District of Minnesota.
                                         *
Lazaro Despaigne Borrero,                * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: August 11, 2005
                                 Filed: October 11, 2005
                                  ___________

Before COLLOTON, HANSEN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Lazaro Borrero appeals the sentence the district court imposed after he was
convicted of possessing cocaine base with intent to distribute. For reversal, he argues
that his sentence, imposed under a mandatory Guideline regime, violates United
States v. Booker, 125 S. Ct. 738 (2005).

       The district court erred in sentencing Borrero under a mandatory Guidelines
regime, see id. at 756-57 (holding Guidelines to be only advisory), and Borrero
preserved this non-constitutional error at sentencing. We thus review for harmless
error. See id. at 769. We are left with grave doubt as to whether the error had
"substantial influence" on the outcome of the proceeding. See Kotteakos v. United
States, 328 U.S. 750, 765 (1946). Borrero was sentenced at the bottom of the
applicable Guidelines range, and the district court’s comments suggest that the
sentence might have been different had the Guidelines been treated as advisory. See
United States v. Haidley, 400 F.3d 642, 644-45 (8th Cir. 2005). Accordingly, we
remand for resentencing.
                       ______________________________




                                        -2-